Citation Nr: 1822593	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  29-726 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C. § 1151 for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and A.E.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

 The Veteran served on active duty from February 1983 to July 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and A.E. testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in March 2018.  A transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he fell during his December 17, 2009, VA examination and such caused his current left shoulder disability.  During his March 2018 Board hearing, the Veteran asserted that prior to service; he had issues with his left shoulder, that he broke his collarbone and underwent surgery.  He reported that he was fit for duty and had no more issues with his left shoulder.  He asserted that during his VA examination, he was asked to get out of his chair and knew that he could not, as he had multiple sclerosis and Parkinson's disease, with low blood pressure from multiple system atrophy.  He reported that he informed the examiner of such and warned him that he would fall, and that the examiner told his that he had to see him walk and if he did not, he would "pull his benefits."  The Veteran reported that he fell, hitting the examination table, and dislocated his left shoulder.  He asserted that the examiner cursed and tried, unsuccessfully, to set the shoulder.  He then described his post-VA examination treatment history, including multiple dislocations and reductions and surgeries for the left shoulder disability, in VA and private facilities.  

The VA examination report dated December 17, 2009, is an examination of the Veteran's brain and spinal cord.  The examiner (Dr. N), in that examination report, reported the Veteran's complaint of dizziness, daily or more often, and noted that unassisted walking was not possible.  The examiner noted the Veteran's constant gait difficulty, described as hemiplegic, reported that assistive devices, a walker, were needed for walking, and noted that his labile blood pressure caused dizziness.  The examiner reported that the Veteran was primarily wheelchair-bound and required assistance to stand due to his abnormal movements and residual right-side hemiparesis.  

A VA Nursing Note dated December 17, 2009, notes that the Veteran was transferred to a treatment room by a Compensation and Pension examiner.  He had a dislocated left shoulder.  He reported a history of multiple shoulder dislocations.  As no orthopedic doctor was available, the Veteran was to be transferred to a local emergency department for reduction.

Thereafter on December 17, 2009, the Veteran was seen as Lee Memorial Hospital.  He stated that he had a history of a stroke and Shy Drager syndrome, which makes it difficult to walk.  He reported that he was at a doctor's office today when the doctor asked him to ambulate; he became dizzy and fell, landing on his left shoulder.  He stated that he had this before, but not in some years.  The veteran was brought to emergency room for reduction, but after alignment he had muscle contractions consistent with Shy Drager syndrome and his shoulder immediately re-dislocated.  X-rays showed persistent dislocation.  A second reduction was performed, but the shoulder dislocated again five minutes later.  The doctor was concerned about the possibility of the Veteran causing a persistent dislocation and noted that it was unclear if it was secondary to the muscle contraction of the Shy Drager syndrome or if it was a voluntary thing by the Veteran.  The Veteran was discharged to follow up with VA for surgery.

On December 18, 2009, the Veteran was seen at VA for his left shoulder dislocation.  He stated that this happened frequently to him.  He stated that he was being evaluated at the Fort Myers Clinic on the previous day and fell on his left shoulder as he was trying to stand up.

In a December 18, 2009 orthopedic consult, the Veteran stated that he had previous fusion of his left shoulder, screw fixation.  His initial dislocation was back in 1983, followed by surgery which developed wound dehiscence.  He had seven subsequent procedures including arthrodesis and the last procedure approximately 1996 to have metal removed.  He stated that he has had multiple dislocations and reductions since then.

In a December 21, 2009, addendum, the Veteran's primary care doctor (Dr. R) noted that he saw the Veteran on December 17, 2009, after being called by the evaluation nurse, and that the Veteran had been brought to the evaluation clinic after falling in Dr. N's clinic.  The diagnosis was dislocated left shoulder, acute secondary to recent fall and history of left shoulder dislocation, sometime in February.  It was noted that the Veteran had been transferred to a local hospital because no orthopedist was available that day.

In a December 22, 2009, operative report concerning he Veteran's left shoulder, the surgeon stated that, "It should be mentioned that this capsule appeared to be chronically lax and I saw no evidence of recent trauma.  He should have had a hematoma because he was on both Plavix and Lovenox prior to this case.  There was absolutely no hematoma to be found, so I think that most of his problem was chronic not due to any recent acute injury although the history is contrary to this statement."

Private treatment records dated in August 2007 indicate that the Veteran reported a history of multiple surgeries of the right and left shoulders.  In September 2007 and May 2008, he dislocated his left shoulder, and was treated privately.  His VA and private treatment records dated after his December 17, 2009, fall during VA examination, indicate that the Veteran's left shoulder continued to dislocate and rarely maintained any completed reduction of the same; he underwent multiple surgeries. 

The AOJ obtained an opinion in June 2010, as to whether the Veteran's left shoulder disability warranted compensation under 38 U.S.C. § 1151.  The examiner reported the Veteran's pertinent medical history, citing that the Veteran reported that he had only dislocated his left shoulder one time previously, that he was status-post left humeral head pinning secondary to fracture at age 12, and status-post reduction in February 2009, with placement in a shoulder immobilizer.  The examiner reported that the Veteran had reported two additional dislocations, reduced, the last one occurring three weeks prior.  The examiner cited private treatment on December 17, 2009, at which time the Veteran presented after falling in the examination room at VA, and was treated for dislocation, reduction, and subsequent dislocation, with discharge and instructions for surgical repair.  The examiner cited the above VA treatment on December 22, 2009, at which time the Veteran underwent left shoulder surgery, a Putti-Platt repair, presenting status-post Bristow repair, 30 years prior, indicating that the surgeon noted that the capsule appeared to be chronically lax and there was no evidence of recent trauma.  The surgeon reasoned that there should have been a hematoma, as the Veteran was on certain medications, and there was absolutely none; he concluded that the Veteran's problem was chronic and not due to any recent acute injury, noting that the history was contrary to his statement.

The examiner opined that the Veteran's left shoulder disability was less likely than not caused by or a result of the Veteran's willful misconduct, and the disability was caused by an examination furnished the Veteran and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or an event not reasonably foreseeable.  He reasoned that the records clearly indicates an abnormal left shoulder since the age of 13, secondary to fracture, pre-December 17, 2009, dislocations, and surgical notes indicating that there was no evidence of trauma; the examiner noted repeated trauma with injury after the surgical repair, with current instability.

It appears that the examiner cut and pasted the requested opinion from the directions contained in the VA examination report, only changing the text to reflect his opinion as to the first inquiry regarding the Veteran's willful misconduct.  The rest of the opinion appears not to have been qualified with his opinion; instead, the text is copied into one sentence.  It is nonsensical that the examiner would opine that the Veteran's disability was caused by an examination furnished the Veteran and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA, or an event not reasonably foreseeable, and follow such a statement with rationale to the opposite effect.  

Thus, the June 2010 VA opinion is not sufficient to adjudicate the Veteran's claim.  On remand, an addendum medical opinion should be obtained.

During the Board hearing, the Veteran asserted that he filed a claim with the Inspector General as to the physician who conducted the December 17, 2009, VA examination, and he also filled out a form for the VA patient advocate to submit a complaint.  On remand, the AOJ should attempt to obtain such records, if possible, as well as any further details concerning the circumstances of the Veteran's fall. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make arrangements to obtain and associate with the Veteran's claims file any records related to his reported complaint or claim with the Inspector General as to the physician who conducted the December 17, 2009, VA examination, and/or any complaint filed by a patient advocate on his behalf.  

2.  Efforts should be undertaken to obtain all available information and details from the Fort Myers VA outpatient clinic and/or any other appropriate source concerning the circumstances of the Veteran's fall on December 17, 2009.

3. Thereafter, the case should be referred to the June 2010 VA examiner for a supplemental opinion.  If that examiner is not readily available, a VA opinion may be obtained by another medical professional with an appropriate background or expertise.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  

The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner must provide an opinion addressing the following:

(a) For all identified left shoulder pathology, opine as to whether it is at least as likely as not (at least a 50 percent probability) that such pathology was proximately caused by the Veteran's fall during VA examination on December 17, 2009.  

(b) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's pre-existing left shoulder disorder was aggravated (i.e., permanently worsened) as a result of his fall on December 17, 2009?

(c) If the answer to (a) and/or (b) is positive, opine as to whether it is at least as likely as not that such pathology was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA during VA examination on December 17, 2009; that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or whether it is at least as likely as not that such pathology was due to an event not reasonably foreseeable, an event that a reasonable health care provider would not have considered to be an ordinary risk of the examination directives.

In providing these opinions, the examiner must specifically review and address:  

(1) the Veteran's history of left shoulder surgery in his youth and his record of left shoulder dislocations both prior to and subsequent to December 17, 2009; 

(2) the VA surgeon's findings reported during surgery on December 22, 2009, indicating that the Veteran presented with current surgical findings including tenodesis effect from the old Bristoe repair, with very loose capsule and subscapularis; 

(3) the VA's surgeon's findings reported during surgery on December 22, 2009, indicating that the capsule appeared to be chronically lax, without evidence of recent trauma, that there should have been a hematoma, as the Veteran was on certain medications; 

(4) the VA physician's June 1, 2012, notation that the Veteran's Shy-Drager syndrome is a loss of function of all smooth muscles of the body and has caused failure of his left shoulder capsule; and 

(5) the fact that the Veteran's left shoulder continued to dislocate after the December 17, 2009, fall and required surgery on December 22, 2009 (see 12/18/09 nursing note, "When patient coughs or has a spasm his shoulder would dislocate.  Patient left shoulder reduced 7 time while waiting for transport to Bay Pines"; 12/18/09 Medicine OPT Note, "his left shoulder is again dislocated . . . he was seen by Dr. H who tried to relocate his shoulder, the shoulder however came out again;" and December 17, 2009, record from Lee Memorial Hospital showing that the Veteran's shoulder was not able to be reduced, although the doctor was concerned about the possibility of the Veteran voluntarily causing a persistent dislocation.)

A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. After completing any other indicated development, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


